Citation Nr: 0027062	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  96-15 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for asthma.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.

3.  Entitlement to an increased rating for chronic 
lumbosacral strain, rated as 10 percent disabling prior to 
January 31, 1996. 

4.  Entitlement to an increased rating for chronic 
lumbosacral strain, rated as 40 percent disabling since 
January 31, 1996.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1969 
and from January 1971 to August 1980.  The veteran received 
the Purple Heart and one Oak Leaf Cluster (OLC) for wounds 
received during combat in Vietnam.  

In a July 1981 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, 
entitlement to service connection for bronchial asthma was 
denied.  The rating decision reflects that a claim for 
service connection for tinnitus would be deferred pending 
further development.  In an August 1981 letter, the RO 
notified the veteran that service connection had been denied 
for asthma and notified him of his appeal rights.  The notice 
letter also reflects that service connection for tinnitus 
would be considered after additional evidence was received.  
The veteran did not appeal the denial of service connection 
for asthma and that rating decision became final.  In a June 
1993 rating decision, the RO determined that no new and 
material evidence had been submitted to reopen a claim for 
service connection for asthma.  The veteran was notified of 
the decision and of his appeal rights in a June 1993 letter 
and he did not appeal.  Therefore that decision became the 
last final decision on the matter of service connection for 
asthma.  

In an August 1981 letter, the RO notified the veteran that 
service connection for tinnitus would be considered after 
additional evidence was received.  In a November 1981 rating 
decision, the RO denied service connection for tinnitus.  The 
veteran was notified of the denial in a letter from the RO 
dated in November 1981 and was provided his appellate rights.  
The veteran did not appeal that decision and it thus became 
final. 

This appeal arises from a July 1995 rating decision of the 
Buffalo, New York, RO that denied entitlement to an increased 
evaluation for lumbosacral strain, then rated as 10 percent 
disabling.  The veteran submitted a notice of disagreement in 
December 1995, the RO issued a statement of the case (SOC) in 
January 1996, and received the veteran's substantive appeal 
in March 1996.  The veteran appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution. 

In a February 1998 rating decision, the RO assigned a 40 
percent rating for lumbosacral strain effective from January 
31, 1996.  Inasmuch as a higher evaluation is potentially 
available, and as the issue of an increased rating was 
already in appellate status at the time of the February 1998 
rating action, the Board will consider entitlement to an 
increased rating for lumbosacral strain for the entire appeal 
period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
Board has recharacterized the issue as shown on page 1 to 
reflect that a staged rating has been assigned for 
lumbosacral strain.

This appeal also arises from a July 1999 RO rating decision 
that determined that the veteran had not submitted new and 
material evidence to reopen claims for service connection for 
asthma and for tinnitus.  The veteran submitted an NOD in 
December 1999.  Subsequently, the RO issued an SOC and 
received the veteran's substantive appeal in December 1999.

The veteran requested a hearing before a member of the Board 
in his December 1999 substantive appeal.  However, he 
subsequently withdrew that request in favor of a hearing 
before an RO hearing officer; that hearing was held in 
December 1999.

The Board's decision on the veteran's applications to reopen 
claims for service connection for asthma and tinnitus, as 
well as his claims regarding the evaluations of his service-
connected low back disability, is set forth below.  The 
reopened claim for asthma is addressed in the REMAND 
following the ORDER portion of the DECISION, below.



FINDINGS OF FACT

1.  In a June 1993 decision, the RO denied determined that 
new and material evidence to reopen a claim for service 
connection for asthma had not been submitted; the RO provided 
notice of procedural and appellate rights; however a notice 
of disagreement was not received within the subsequent one-
year period.

2.  Evidence submitted since the RO's June 1993 decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  In November 1981, the RO denied service connection for 
tinnitus; the veteran was provided notice of the decision and 
of his appellate rights, did not appeal this determination, 
and the decision became final.

4.  Evidence submitted since the RO's November 1981 decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

5.  Tinnitus has been related to active service.

6.  Prior to January 31, 1996, the veteran's lumbosacral 
strain was manifested by muscle spasm, marked limitation of 
forward bending, loss of lateral motion, and osteoarthritic 
changes; additional impairment due to painful motion was 
shown.

7.  Since January 31, 1996, the veteran's lumbosacral strain 
has been manifested by severe muscle spasm, marked limitation 
of forward bending and backward extension, loss of lateral 
motion, radicular irritation, and osteoarthritic changes. 

8.  Impairment that approximates pronounced intervertebral 
disc syndrome has not been shown.



CONCLUSIONS OF LAW

1.  The RO's June 1993 decision denying service connection 
for asthma is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104 (1999).

2.  New and material evidence has been submitted since the 
RO's June 1993 decision, thus, the claim for service 
connection for asthma is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.156 (1999).

3.  The RO's November 1981 decision denying service 
connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.104 (1999).

4.  New and material evidence has been submitted since the 
RO's November 1981 decision, thus, the claim for service 
connection for tinnitus is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156 (1999).

5.  The veteran's tinnitus was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991 & 
Supp 2000); 38 C.F.R. § 3.303 (1999).

6.  For the period prior to January 31, 1996, the criteria 
for a 40 percent evaluation for lumbosacral strain have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b) (1), 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5295 (1999).

7.  For the period beginning on January 31, 1996, the 
criteria for a rating greater than 40 percent for lumbosacral 
strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b) (1), 4.1, 4.3, 4.7, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and material to reopen a claim for service connection 
for asthma and tinnitus

In a June 1993 decision, the RO determined that no new and 
material evidence had been submitted to reopen a claim for 
service connection for asthma.  In addition, in a November 
1981 rating action, the RO denied service connection for 
tinnitus.  The veteran was provided notice of his procedural 
and appellate rights for both of these determinations and he 
did not appeal.  

Because the veteran did not submit a Notice of Disagreement 
with respect to either the June 1993 or November 1981 rating 
decisions, they became final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302.  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  In addition, for the purpose 
of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, create a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

A.  Asthma

The evidence of record at the time of the June 1993 RO rating 
decision consists of service medical records (SMRs), VA 
medical records, private medical records, other service 
department documents, and the appellant's claim and 
statements.  This evidence is briefly summarized below.  

According to the SMRs, the veteran was treated for health 
matters at various times in the 1960s during his first period 
of enlistment; however, none of those reports mentions 
asthma.  No enlistment or separation examination report for 
the veteran's first period of active duty has been located, 
even after multiple inquiries to the National Personnel 
Records Center.  

A December 1970 re-enlistment examination report is negative 
for any respiratory problem.  The veteran was seen for 
pharyngitis in February 1971.  In October 1971, chest rhonchi 
were noted in the right chest and the impression was 
bronchitis.  An October 1973 report notes a history of 
bronchial asthma and that expiration wheezes were evident.  A 
Fort Hood hospital consultation report dated March 21, 1974, 
reflects the following: "long hx childhood asthma.  Only 1 
mild attack in L 2 yrs."  The report notes that the veteran 
was not on any restricted profile.  A P-2 profile was 
recommended and the examiner noted "this man is fit for duty 
and employable in current MOS 63B20."  An April 1974 report 
notes history of recurring asthma, no rales, rhonchi, or 
wheezing.  In April 1974, a limited duty profile was 
established for bronchial asthma and for weight standards and 
stated that the veteran was not be assigned to isolated areas 
where definitive medical care was not available, the profile 
was to be permanent, and it was felt that continued duty in 
MOS 63B20 would not unduly aggravate the veteran's medical 
condition.  A March 1977 physical profile record reflects 
that bronchial asthma was the only defect and that the 
veteran was limited to no running over 5 minutes.  In April 
1978, the veteran asked for medical excusal from CS gas 
exposure due to his asthma.  The report does not reflect 
whether the request was granted.  An August 1979 examination 
report reflects that the veteran had reported multiple 
complaints on his SF 93; however, the SF 93, Report of 
Medical History, however, is not of record.  Otherwise, the 
August 1979 examination report simply notes "bronchial 
asthma, permanent profile."  A June 1980 medical board 
examination report reflects that the veteran had a history of 
allergies and asthma for which he took an inhalant, 
Medihaler-ISO, taken PRN (as occasion requires).  Chest X-
rays taken at that time were negative.  In August 1980, the 
veteran was seen in an emergency room for an asthma attack.  

VA medical records reflect that the veteran underwent chest 
X-ray in November 1980, which was negative for any 
abnormality.  According to a November 1980 VA general medical 
examination report, the veteran reported that he had frequent 
episodes of asthma during active service that began in Texas 
in 1970.  He was currently using a bronchometer 2 to 4 times 
per day, Aminophylline, and Terbutaline.  His past history 
included sinus trouble and headaches and a tonsillectomy as a 
child.  The relevant impression was bronchial asthma by 
history.

The private medical evidence of record relevant to the asthma 
claim consists of a letter dated in August 1992, received at 
the RO in April 1993, from Dr. Aznar-Beane concerning 
treatment for low back pain, which incidentally reflects that 
the veteran suffered from asthma that he had had since 
childhood.  In a March 1993 letter, Dr. Aznar-Beane reported 
continued treatment for asthma.  

Private medical records received from Dr. Houck in April 1993 
reflect continued use of asthma medication in the 1980s. 

Claims and assertions of the veteran consist of a VA claim 
for asthma submitted in September 1980, wherein the veteran 
reported that his asthma had begun on May 22, 1974.  In 
September 1990, he requested that his asthma claim be 
reopened and submitted duplicate copies of some of his SMRs.  
He reported that he currently obtained his asthma medication 
from the Syracuse VA pharmacy.  In May 1992, the veteran 
again requested that the claim be reopened and informed the 
RO that he had received private medical care for asthma from 
Dr. Houck from 1980 to 1989, had prescriptions filled at the 
Syracuse VA Medical Center (VAMC), and since 1989 had been 
treated by Dr. Jocelyn Aznar-Beane. 

As noted in the introduction, in June 1993, the RO determined 
that new and material evidence had not been submitted to 
reopen the claim for service connection for asthma.  

Since the June 1993 RO rating decision, the veteran submitted 
additional SMRs and other service department records, VA 
outpatient reports, private medical reports, and statements 
and testimony to the effect that he felt that his asthma was 
incurred in or aggravated by active duty.  This evidence must 
be evaluated in light of the previously submitted evidence to 
determine whether it is new and material, that is, at a 
minimum, whether its submission results in a more complete 
record for evaluating the claim.  In evaluating the evidence, 
the Board finds that some of it is new and material.  Only 
that evidence deemed to be new and material is discussed 
below. 

In December 1999, the veteran testified before an RO hearing 
officer that at about age eight he had asthma attacks for 
which he took pills.  He testified that his doctor told him 
that his asthma would go away and that it did go away.  He 
recalled seasonal symptoms that might have been allergy 
related, but that the symptoms were gone by his early teen 
years.  He then played football, basketball, and baseball.  
He testified that he had never been hospitalized for asthma 
prior to active service and did not have problems other than 
those noted until after beginning active service.  He felt 
that chemicals to which he was exposed in Vietnam might have 
caused his asthma.  He recalled being placed on a physical 
profile in 1974 for asthma and that immediately after active 
service he began getting treatment from Dr. Houck. 

In evaluating the veteran's testimony, the Board notes that 
it is presumed to be credible for purposes of reopening the 
claim.  Justus v. Principi, 3 Vet. App. at 513.  The Board 
finds that the veteran's testimony does result in a more 
complete record for evaluating the claim.  Although many 
details were before the RO earlier, it was not known prior to 
the hearing that a doctor had felt the asthma to be a 
transitory condition.  Indeed, the RO's prior claim denials 
appear to based on a conclusion that the veteran's asthma had 
been chronic since childhood.  Because this testimony does 
provide a more complete record for evaluating the claim, it 
is neither cumulative nor redundant.  

In addition, recent VA outpatient treatment reports received 
at the RO reflect evaluation, treatment and hospitalization 
in the 1990s for several medical conditions.  Use of an 
inhaler and albuterol for asthma as recently as April 2000 is 
reflected (see VA hospital report April 2000).  The medical 
notation of continued use of an inhaler and albuterol shows 
evidence of a current disability.  

Thus, the Board concludes that new and material evidence has 
been added to the record and the veteran's claim of 
entitlement to service connection for asthma is reopened.  In 
reaching this conclusion, the Board points out that in Hodge, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit), reviewing the history of 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  See Id. at 1363.

B.  Tinnitus

In an unappealed November 1981 rating decision, the RO denied 
service connection for tinnitus.  The evidence of record at 
the time of that decision included the service medical 
records, a pertinent November 1980 VA examination report, and 
statements of the veteran.

Since that time, voluminous evidence, both in the form of lay 
statements and hearing testimony, as well as medical 
evidence, has been associated with the claims folder; much of 
this evidence will be discussed below.  Of particular note, 
however, is November 1990 VA audiology evaluation in which 
the examiner indicated that the veteran's tinnitus might be 
related to his period of active duty.  In light of the 
foregoing, the Board concludes that new and material evidence 
has been added to the record and the veteran's claim of 
entitlement to service connection for tinnitus is reopened.

II.  Well-groundedness and service connection determination 
for tinnitus

Background

As a preliminary matter, the Board observes that because the 
Board has determined that new and material evidence has been 
submitted to reopen the claim for service connection for 
tinnitus, this matter must generally be remanded to the RO 
for an initial determination as to their well groundedness.  
In this regard, the Board notes that in Winters v. Gober, 219 
F.3d 1375 (Fed. Cir. 2000), the Federal Circuit recently held 
that due process of law and fundamental fairness required 
that the RO address this matter prior to the Board's 
consideration of that issue; the veteran's reopened claim for 
service connection for asthma is the subject of the following 
remand.  With respect to his claim for service connection for 
tinnitus, however, in light of the Board's decision, as set 
forth below, determining that service connection for tinnitus 
is warranted, the veteran has not been prejudiced.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

There is no record of any pre-service complaint of tinnitus.  
The veteran's June 1980 separation examination report 
reflects a notation of bilateral high frequency sensorineural 
hearing loss.  

The veteran submitted evidence that he had been awarded the 
Purple Heart for wounds received in action in January 1968 
and an OLC to the Purple Heart for wounds received in 
February 1968.  He submitted evidence of award of a second 
OLC to the Bronze Star Medal for extreme courage and heroism 
against an armed enemy earned in action in January 1972.  
These medals establish participation in combat, thus availing 
the veteran of the presumptions contained in 38 U.S.C.A. 
§ 1154(b).  

The veteran applied for service connection for hearing loss 
in September 1980 but did not mention tinnitus.  During 
November 1980 VA audiometry, the veteran reported noise 
exposure to tanks, trucks, bulldozers, jackhammers and other 
noisy equipment during many years as a maintenance 
supervisor.  He also reported having occasional tinnitus.  

Although the claims file does not reflect that the veteran 
had applied for service connection for tinnitus, in November 
1981 the RO informed the veteran that a claim for tinnitus 
had been denied for lack of evidence that tinnitus had been 
incurred during active service.  

During a November 1990 VA audiology evaluation, the veteran 
reported constant loud ringing bilaterally.  The examiner 
reported, "The etiology is suspected to be noise exposure in 
Vietnam.  The tinnitus does interfere with communication."   

In March 1995, the veteran's representative submitted a copy 
of the November 1990 VA audiology report and requested that 
the RO accept the report as "new and material evidence" to 
establish service connection for tinnitus.

In April 1995, the RO requested that the veteran submit new 
and material evidence that tinnitus was incurred in or 
aggravated by active service.

In June 1998, the veteran reported that he was still awaiting 
a decision on the tinnitus issue.  He requested consideration 
of 38 U.S.C.A. § 1154(b) and attributed his tinnitus to 
combat conditions.  

In July 1998, the RO informed the veteran that his claim for 
tinnitus had been denied by RO rating decision in November 
1981 and that new and material evidence was needed. 

In July 1999, the RO issued a rating decision determining 
that all evidence received for tinnitus duplicated evidence 
that was earlier received and was therefore cumulative or 
redundant.  The decision does not mention the November 1990 
audiology report.  

In December 1999, the veteran testified before an RO hearing 
officer that he suffered explosions and other loud noises in 
Vietnam, to which he attributed his service-connected hearing 
loss.  He testified that he has had tinnitus ever since his 
hearing began to go away, which was during active service.  
He said that he had reported tinnitus to every audiologist 
who had examined him.  

In a May 2000 hearing officer decision, the hearing officer 
determined that no new and material evidence had been 
submitted to reopen the claim for service connection for 
tinnitus.  The decision does not mention consideration or 
receipt of the November 1990 VA audiology report.  

B.  Legal Analysis

The three elements of well groundedness have been met.  
First, there is evidence of a current disability (tinnitus), 
as supplied by the examiner's notation November 1990 
audiometry evaluation.  Secondly, there is evidence of a 
disease or injury during active service.  For this, the 
veteran's documented combat service and his allegation of 
acoustic trauma during combat suffices because of the special 
consideration afforded under 38 U.S.C.A. § 1154(b) and 
Collette v. Brown, 82 F.3d 389 (1996).  Third, in November 
1990, the VA audiology examiner clearly related the tinnitus 
to noise exposure in Vietnam.  Thus, the claim is well 
grounded.  

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  The 
Board finds that all relevant evidence for equitable 
disposition of this well-grounded claim has been obtained to 
the extent possible and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
The Board must next review the claim on its merits.  

A November 1990 VA audiometry examiner reported that the 
veteran had constant tinnitus likely due to Vietnam, although 
the veteran had earlier attributed this tinnitus to loud 
machinery during active service.  In any event, competent 
medical evidence reflects that the tinnitus is likely of 
service origin.  Although the RO had denied service 
connection for tinnitus, the RO has not mentioned the 
November 1990 VA audiology opinion, which is a crucial piece 
of evidence in this case.  No evidence of record suggests 
that the veteran's tinnitus did not begin during active 
service.  Because all the evidence relevant to this claim is 
favorable, the claim for service connection for tinnitus must 
therefore be granted.

III.  Increased Rating

A.  Factual Background

Service connection for a back injury was established by RO 
rating decision of July 1981.  The rating decision notes that 
the veteran suffered from posttraumatic lumbosacral strain 
suffered in 1969 and that there was lumbar muscle tenderness 
and painful motion of the lumbar spine with range of motion 
to 80 degrees of flexion, to 20 degrees of extension, to 40 
degrees of side bending, and to 50 degrees of rotation.  A 10 
percent rating was assigned for lumbosacral strain under 
Diagnostic Code 5295.

The RO continued the 10 percent rating at various times in 
the 1980's and early 1990s.  VA orthopedic evaluations 
reflected continued symptoms at various times.  

Private X-rays taken in June 1992 showed mild facet arthritis 
at L2-3 on the left. 

An April 1994 VA physical therapy evaluation report reflects 
that the veteran had an in-service back injury and an on-the-
job back injury in 1987, at which time he changed jobs to 
stock clerk.  The veteran reported that bending or sitting or 
standing in one position caused pain but no numbness or 
tingling.  Range of motion of the lumbar spine had diminished 
to only 40 percent of normal flexion, 40 percent of normal 
extension, to 50 percent of side bending, and to 25 percent 
of rotation to the right and 40 percent of rotation to the 
left.  Range of motion in degrees was not reported.  
Palpation elicited extreme tenderness in the paraspinals.  
The examiner felt that discogenic etiology was possible and 
that other etiologies could not be ruled out.  Moist heat 
therapy was administered at various times during April and 
May 1995.

In January 1995, the veteran requested that his back 
condition be reevaluated and reported that he had been 
receiving periodic at Fort Drum VA Medical Center.

In April 1995, the veteran underwent a VA spine examination.  
The report reflects that, during active service, the veteran 
had been hit in the back by a heavy object but that no 
fracture resulted.  The veteran currently complained of 
constant back pain radiating down both lower limbs in a non-
dermatome pattern.  He reported that the back pain interfered 
with working as a mechanic or a truck driver, with 
recreation, and with his sex life.  The examiner found 
multiple tender spots in the lower back.  Range of motion was 
to 70 degrees of flexion, to 25 degrees of extension, to 25 
degrees of lateral bending, and to 35 degrees of rotation.  
There was pain at all end points of motion.  Straight leg 
raising did not evince radiating pain.  Strength was full in 
the lower limbs.  Sensation in the legs was reportedly 
patchy, but not consistent with dermatome pattern.  Deep 
tendon reflexes were normal and equal.  The examiner reported 
that the veteran had undergone an MRI (magnetic resonance 
imaging) in the recent two years that was not available and 
that he had undergone a CT (computerized tomography) scan in 
1988 that was negative.  

The April 1995 VA examiner stated that another report would 
follow review of the MRI.  The diagnoses were chronic 
mechanical low back syndrome without any evidence of 
neurological compromise; and, multiple "trigger points" 
consistent with myofascial pain syndromes.  Later reports 
reflect that no MRI information was available and that the 
April 1995 VA examiner had no additional comment.  

In a July 1995 rating decision, a 10 percent rating was 
continued.

In December 1995, the RO received VA outpatient treatment 
reports reflecting that in April 1994, the veteran had 
reported increased back pain radiating to the left leg.

In his March 1996 substantive appeal, the veteran reported 
daily low back pain with spasm and lack of relief from 
medication.  He reported that he had to work a lower paying 
job because of his back.  He said that he took Ibuprofen, 
Declofen, Sod-Gen, and amitriptyline.  He reported that 
severe back pain limited driving his car.

In March 1996, Dr. Aznar-Beane reported marked limitation of 
motion and severe spasm and pain of the lower lumbar region.  
"Spasm" means a sudden, violent, involuntary contraction of 
a muscle, Dorland's Illustrated Medical Dictionary 1550 (28th 
ed. 1994).  That same month, Dr. Houck reported spasm and 
pain and that the diagnosis had not changed significantly 
since 1990.  

In April 1996, the RO received additional VA outpatient 
treatment reports reflecting treatment for low back pain in 
1994 and 1995.  Chronic low back pain with slight muscle 
spasm was noted.  

In May 1997, additional VA outpatient treatment reports were 
received that show continued treatment in 1996.  

According to a November 1997 VA spine examination report, the 
veteran reported back pain radiating to the right leg, knee, 
and ankle with occasional paresthesia of both legs.  He 
reported that back pain precluded any lifting and caused 
problems with most other movements.  He had difficulty 
negotiating stairs.  Sitting longer than 30 minutes caused 
his legs to go numb.  He stated that he had frequent flare-
ups and that sleeping was uncomfortable.  He denied being 
able to do any recreation at all.  The examiner found that 
the veteran could get on the examination table with ease.  
Straight leg raising caused pain at 30 degrees on the right 
and at 80 degrees on the left.  Hyperesthesia was found in 
the L5 dermatome on the right leg.  There was pain on 
palpation of the lower back.  He could toe and heel walk with 
some back pain.  Range of motion was to 30 degrees of 
flexion, to 0 degrees of extension, to 30 degrees of lateral 
bending, and to 10 degrees of rotation to the left and 30 
degrees to the right.  Deep tendon reflexes were normal and 
equal.  The diagnoses were chronic lumbar sprain with 
radicular irritation. X-rays were ordered.  The examiner 
opined that flare-ups could produce early fatigue, weakened 
movement, and loss of coordination.  

November 1997 spine X-rays showed slight generalized 
osteophyte formation with normal disc spacing. 

In a February 1998 rating decision, the RO assigned a 40 
percent rating for lumbosacral strain under Diagnostic Code 
5295-5292 effective from January 31, 1996.  The basis for the 
effective date was the date of receipt of medical evidence 
showing a possible increase in the disability since the April 
1995 VA examination.

In January 1999, the RO received addition VA outpatient 
treatment reports that reflects continued chronic back pain.  
An October 1996 VA hospitalization report notes a history of 
degenerative joint disease of the lumbosacral strain by 
history; however, this was not confirmed by X-rays. 

In April 1999, the veteran's disability retirement from 
Federal civil service was approved by the Office of Personnel 
Management (OPM).  OPM notified the veteran that he must 
apply for Social Security Administration (SSA) benefits as 
well.  The OPM documents do not identify which health 
conditions caused the disability retirement.  

The veteran underwent VA psychiatric hospitalization in 
December 1999.  According to the report, his back pain 
continued and Motrin was dispensed.  

In February 2000, the RO received additional VA outpatient 
treatment reports.  According to an August 1998 report, the 
veteran's back was acting up.  Pain medication was 
prescribed.   

The RO issued a supplemental statement of the case in June 
2000, continuing a 40 percent rating for lumbosacral strain.

In July 2000, the veteran requested service connection for 
degenerative arthritis of the lumbosacral spine.  The claim 
was found to be not well grounded in a July 2000 rating 
decision, which did establish entitlement to a total 
disability rating for compensation based on unemployability 
of the individual (TDIU) effective from May 8, 1999.  


B.  Legal Analysis

The claim for an increased rating is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
finds that all relevant evidence for equitable disposition of 
the claim has been obtained.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (1999).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
§ 4.1 (1999); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
The regulations do not give past medical reports precedence 
over current findings.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided. Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the uses of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1999).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  
Crepitation within the joint structure should be noted 
carefully as points of contact that are diseased.  Painful 
motion with joint or periarticular pathology, which produces 
disability, warrants at least the minimum compensable rating 
for the joint.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court also held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination. 

The Board will determine whether there is any basis to assign 
a higher rating under Diagnostic Code 5295 or any other 
potentially applicable code that offers a rating higher than 
that assigned for either period.

Under Diagnostic Code 5292, evaluations from 10 to 40 percent 
are available for limitation of motion of the lumbar spine.  
Moderate limitation of motion of the lumbar spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (1999).  

Under Diagnostic Code 5293, Intervertebral Disc Syndrome, 
ratings up to 60 percent are available for certain symptoms.  
Intervertebral disc syndrome, when moderate with recurring 
attacks, warrants a 20 percent evaluation.  A 40 percent 
evaluation requires severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
evaluation is warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1999). 

Diagnostic Code 5295 provides that a 20 percent evaluation is 
warranted when there is muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position.  A 40 percent evaluation is warranted for 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.   See 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (1999).

Prior to January 31, 1996, the veteran's lumbosacral strain 
was manifested by spasm, marked limitation of forward 
bending, loss of lateral motion, and osteoarthritic changes.  
The Board notes that Dr. Houck reported spasm and pain that 
had not changed significantly since 1990.  The examination 
reports of April 1994 and April 1995 both note loss of 
lateral motion and the April 1994 report notes that forward 
bending was only 40 percent of normal.  June 1992 X-rays 
showed mild facet arthritis on the left.  The veteran 
reported significant impairment due to pain.

Comparing these symptoms to the provisions of the rating 
schedule and applying the tenets of 38 C.F.R. §§ 4.40, 4.45, 
and DeLuca, supra, to any additional impairment due to such 
symptoms as painful motion shown here, it appears that the 
criteria for a 40 percent rating under Diagnostic Code 5295 
are approximated.  These criteria may be met by any of 
several combinations of symptoms, including "marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space."  The Board does not find 
symptoms that would approximate the criteria for a higher 
rating under any other Diagnostic Code, such as for vertebral 
fracture or intervertebral disc syndrome.  No vertebral 
fracture has been shown.  No intervertebral disc disease or 
symptoms associated with disc disease are shown during this 
period.  Although possible discogenic etiology was mentioned 
in April 1994, it was not mentioned again.  A 40 percent 
rating could have been assigned under Diagnostic Code 5292 
for severe limitation of motion of the lumbar spine; however, 
this would not result in a greater benefit, as a 40 percent 
rating has been assigned under Diagnostic Code 5295.  The 
veteran is not entitled to both ratings, as this would 
violate the rule against pyramiding.  38 C.F.R. § 4.14.  

Since January 31, 1996, the veteran's lumbosacral strain has 
been manifested by severe spasm, marked limitation of forward 
bending and backward extension, loss of lateral motion, 
radicular irritation, and osteoarthritic changes.  Additional 
impairment due to fatigue, weakened movement, and loss of 
coordination during flare-ups was noted to be possible.  In 
March 1996, Dr. Aznar-Beane specifically reported marked 
limitation of motion and severe spasm.  The April 1997 VA 
examiner reported positive pain during straight leg raising, 
hyperesthesia in the L5 dermatome on the right leg, and pain 
on palpation of the lower back; however, no other symptoms 
associated with intervertebral disc syndrome were found.  The 
examiner did not comment on muscle spasm.  Deep tendon 
reflexes were normal and equal and X-rays showed normal disc 
spacing. 

Because a 40 percent rating has already been assigned for the 
period beginning January 31, 1996, the relevant inquiry is 
whether a rating higher than 40 percent can be assigned.  
Neither Diagnostic Code 5292 or 5295 offers a rating higher 
than 40 percent therefore, the Board must consider other 
potentially available Diagnostic Codes that do offer a higher 
rating, such as Diagnostic Code 5293, although the Board 
notes that disc disease has been not been shown.  Even in the 
absence of any disc disease, during the November 1997 VA 
examination, straight leg raising was positive on the right 
at 30 degrees, hyperesthesia was found in the L5 dermatome on 
the right leg, there was pain on palpation of the lower back, 
and muscle spasm, although not mentioned, had earlier been 
demonstrated.  Deep tendon reflexes were normal and equal and 
sciatica was not mentioned.  The examiner opined that flare-
ups could produce early fatigue, weakened movement, and loss 
of coordination.  Considering the symptoms shown and the 
additional functional impairment during flare-ups, the Board 
does not find that the criteria for a 60 percent rating under 
Diagnostic Code 5293 have been approximated.  The Board 
notes, as did the Court in DeLuca, 8 Vet. App. at 205, that a 
part that becomes painful on use must be regarded as 
seriously disabled [emphasis in original].  However, even 
considering painful use, in the absence of evidence of a 
diseased disc, the Board does not find impairment that 
approximates the criteria of a 60 percent rating under 
Diagnostic Code 5293.

After consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim for an 
increased rating for lumbosacral strain for the period 
beginning January 31, 1996.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991). 
The claim for an increased rating for the period beginning 
January 31, 1996, is therefore denied.  

38 C.F.R. § 3.321(b) (1999) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether and extraschedular rating is appropriate, 
and if there is enough such evidence, the Board must direct 
that the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App.  524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the veteran has reported that he is in a lower 
paying job because of his back pain.  Although OPM has 
recently found him to be too disabled to continue federal 
employment, this has been reflected in the recent TDIU award.  
The rating assigned for lumbosacral strain herein 
contemplates significant impact on the veteran's earning 
potential; however, the veteran has not alleged that the 
rating schedule would not adequately compensate him or that 
there is so exceptional or unusual a disability picture as to 
warrant the assignment of an evaluation on an extra-schedular 
basis.  Therefore, further consideration under 38 C.F.R. 
§ 3.321(b) (1) is not warranted.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 95-96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

1.  The claim for service connection for asthma is reopened.  
The benefit sought on appeal is granted to this extent only.

2.  Service connection for tinnitus is granted.

3.  A 40 percent rating for lumbosacral strain for the period 
prior to January 31, 1996, is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

4.  An increased rating for lumbosacral strain for the period 
beginning January 31, 1996, is denied.

REMAND

As set forth above, the Board has found that new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a seizure disorder.  
The Board must now provide the veteran an opportunity to 
present evidence as to whether the claim is well grounded 
before the original trier of fact.  In addition, pursuant to 
his right under 38 U.S.C.A. § 5103(a) (West 1991), the 
veteran must be informed what evidence, if any, is missing 
from his claim, and then be provided the opportunity to 
supply such evidence.  Winters v. Gober, 215 F.3d at 1379-
1380.  In this regard, in considering the well-groundedness 
question, the RO should consider the recent decision of the 
Federal Circuit in Hensley v. West, 212 F. 3d 1255, in which 
the Federal Circuit reiterated that a well-grounded claim 
need only be "plausible" or "capable of substantiation," 
and emphasized that the burden of persuasion for establishing 
a claim as well grounded was "uniquely low."  In this 
regard, the Federal Circuit explained that standard is low 
because a high threshold risks the elimination of potentially 
meritorious claims, which would undermine the entire veteran-
friendly nature of the claim system.  Id.

Therefore, the case is REMANDED for the following:

1.  The RO should obtain and associate 
with the claims folder all records of 
treatment relating to the veteran which 
are not currently of record.  The aid of 
the veteran and his representative in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  However, 
if any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  Pursuant to his right under 38 
U.S.C.A. § 5103(a), the RO must inform 
the veteran as to what evidence, if any, 
is not currently of record that is 
necessary to well ground his claim of 
entitlement to service connection for 
asthma.  The RO must thereafter provide 
the veteran a reasonable opportunity to 
present such evidence.

3.  In light of the evidence received 
pursuant to the above development (and 
after undertaking any additional 
development deemed warranted by the 
record, including conducting any physical 
examinations), the RO should adjudicate, 
on a de novo basis, the veteran's claim 
of entitlement to service connection for 
a seizure disorder.  The RO must provide 
adequate reasons and bases for its 
decisions, citing to all governing legal 
authority and precedent, specifically to 
include that cited to in the body of this 
remand, and addressing all issues and 
concerns noted in this REMAND.

4.  If any benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
before the case is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met.  It is not the Board's intent 
to imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN D. REISS
	Acting Veterans Law Judge
	Board of Veteran's Appeals

 



